DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8, 11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Girard et al (US 2011/0135616).
Girard et al discloses a pharmaceutical composition comprising lyophilized yeast cells (claims 11 and 12).
Note, the instant claims are directed to a composition, therefore the disclosure of a composition with a pharmaceutical excipient meeting the intended limitation uses of being formulated as a facial mask or hair mask where the composition could be applied to the face or hair.

Claims 1, 3-4, 7-8, 11, 14-16, and 34 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ferrero (EP 1228752 A2).
Ferrero discloses a composition for treatment of the skin, which is produced as a beauty product such as face/neck masks, the composition comprising: an efficacious quantity of yeast cells and proteins deriving from the fermentation of the yeast on determined substrates (see paragraphs [0001], [0017]).
The yeast is taught to be in the lyophilized state (paragraph [0008]).
Proteins derived from the fermentation of the yeast on determined substrates is disclosed (paragraph [0001]).
The compositions is disclosed as a cosmetic composition comprising yeast and water (paragraphs [0019], [0021]-[0022]).
The beauty product can be produced in the form of a face or neck mask (paragraph [0017]).
The beauty product can be produced in the form of a compress for hair (softening mask) (¶¶ [0017], [0035]).
The cosmetic composition comprising yeast and thickening agents (paragraphs [0019], [0021]-[0022]).
With regards to claims 16 and 34, where the composition is taught to be a facial mask and compress for hair, the instantly claimed method is met where the composition is applied to the face or hair. Further, while the specific improvement is not specifically disclosed in the prior art, such treatments will inherently produce the desired results of instant claim 34 where the same active instantly claimed is applied to the same skin as instantly claimed, and all skin has pores, radiance, and softness.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5-6, 12, 16-20, 24-31, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrero (EP 1228752 A2) in view of Massot (US 4,705,780).
Ferrero teaches using yeast varieties commonly used in the food industry (see paragraph [0010]), but does not disclose the specific yeasts of claim 2.
Massot discloses pichia yeast and its extracts were well known for use in medicaments (col 1 lines 17-34).
Although the additional features of claims 5-6, relating to the sorts of biological amphiphilic molecules, enzymes and/or proteins, are not explicitly disclosed in Ferrero, the features are merely 
Although the additional feature of claim 12, relating to further comprising yeast extract, is not explicitly disclosed in Ferrero, the feature is merely one of several straightforward possibilities from which the skilled person would select, considering the feature of Ferrero in a cosmetic composition comprising yeast and dry extract (see paragraphs [0019], [0021]-[0022]).
Further, where the composition is taught to be applied as a face mask or hair compress, it would have been obvious to apply the composition multiple times in order to achieve the desired results.

Claims 10, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrero (EP 1228752 A2) in view of Nguyen et al (US2009/0071493).
Ferrero does not teach the addition of coconut oil to yeast cells.
Nguyen et al teaches hydrolyzed yeast proteins and coconut oil were known conditioning agents for hair (claim 14).
.

Claims 1-37 are rejected under 35 U.S.C. 103 as being unpatentable over Patron et al (US2017/0087199).
Patron et al discloses a composition for delivering a warming sensation for facial care products (¶ 8) or hair care (¶ 52) which include well known excipients, such as Calcium Sulfate Dihydrate (¶ 24), Diatomaceous Earth (¶ 24), Guar Gum (¶ 24), Sorbitol (¶ 24), Magnesium Oxide (¶ 24), Sodium Alginate (¶ 24), Xanthan Gum (¶ 24), Diatomaceous Earth (¶ 27), Hydrolyzed Yeast (¶ 24), Hyaluronic Acid (¶ 24), and Sodium pyrophosphate (¶ 24).
Patron et al does not disclose an embodiment with these components, but where they are taught to be well known agents which are suitable for formulation together, one of ordinary skill in the art would have found it obvious to select the various components based on their disclosed uses and to vary the amount to provide a composition suitable for facial care products.
The skilled artisan would then find it obvious to optimize the administration process to provide the optimal treatment of the face and hair.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440.  The examiner can normally be reached on Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/Primary Examiner, Art Unit 1612